DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-17 and 20-22), drawn to a textile,  in the reply filed on 10/04/2021 is acknowledged.
Claims 101, 18-19, and 23 of Group II are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2021. It is noted that said claims are cancelled by Applicant’s amendment dated 10/04/2021.

Applicant’s election without traverse of Species B – a knitted (warp/weft) textile – in the reply filed on 10/04/2021 is acknowledged. 
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2021.
Claim 7 is withdrawn in addition as is recites a woven core fiber structure and therefore Claim 7 does not encompass the elected species. 

Response to Amendment
Applicant’s amendment filed 10/04/2021 has been entered – Claim 6 is withdrawn and Claims 18-19, 23, and 101 are cancelled. Claims 1-17 and 20-22 remain pending in the application with Claims 6-7 standing withdrawn as being drawn to a non-elected species. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, 8-10, 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the instant claim recites “the polymer fiber actuator” which lacks antecedent basis. The parent Claim 1 recites “at least one twisted or coiled polymer fiber actuator”. Accordingly, it is unclear if “the polymer fiber actuator” refers to the twisted or the coiled actuator of the parent claim. For purposes of examination herein, it will be assumed that “the polymer fiber actuator” refers to the twisted polymer fiber actuator of the parent Claim 1 at least because the instant claim recites a degree of twist of said fiber.
Dependent Claim 4 is rejection for failing to overcome the deficiencies of the parent claim. 

Regarding Claim 8, the claim recites the limitation “a large plurality of coiled fiber actuator.” The term “large” in the instant claim is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination herein, the term “large” will be provided no patentable weight. That is to say, any plurality of coiled fiber actuators (i.e. more than one actuator) will be determined to meet the limitation at issue. 

Regarding Claim 9, the claim recites a textile comprising “a chenille-type yarn structure comprising at least one actuating core fiber and at least one pile fiber” which is deemed to render the claim indefinite because it is unclear if said at least one actuating core fiber is the at least one twisted or coiled polymer fiber actuator recited by the parent Claim 1 or if it may be an additional actuating fiber (which may or may not be twisted/coiled). For examination purposes herein, the later will be assumed. That is to say, the at least one actuating core fiber in the chenille-type yarn structure need not be the twisted or coiled polymer fiber actuator of Claim 1 but rather it may be any generic actuating fiber. 

Regarding Claim 10, the claim recites a textile comprising “a wing-type yarn structure comprising at least one core fiber and at least one actuating pile fiber” which is deemed to render the claim indefinite because it is unclear if said at least one actuating pile fiber is the at least one twisted or coiled polymer fiber actuator recited by the parent Claim 1 or if it may be an additional actuating fiber (which may or may not be twisted/coiled). For examination purposes herein, the later will be assumed. That is to say, the at least one actuating pile fiber in the wing-type yarn structure need not be the twisted or coiled polymer fiber actuator of Claim 1 but rather it may be any generic actuating fiber. 
Additionally, the structure associated with a “wing-type yarn” is unclear. The instant specification does not provide a definition for said structure and the term is not known in the textile art. For purposes of examination herein, any yarn having at least one core fiber and at least one actuating pile fiber as described above will be considered a wing-type yarn. 

Regarding Claim 17, the instant claim recites a textile comprising “at least two fabric layers that are connected by the polymer fiber actuator” wherein “the actuator is operable to shift the relative positions of the layers in response to a change in temperature or moisture in order to change the textile porosity, coloration, or combinations thereof.” First, as discussed 
Furthermore, it is noted that the parent Claim 1 recites a textile comprising an actuator operable to reversibly change the porosity of at least one single layer of the textile.” It is unclear how a structure of the instant claim wherein all of the at least one fiber actuators are located between two fabric layers may change the porosity of at least one single layer of the textile as required by the parent claim. Thus, for purposes of examination herein, it will be assumed that only a portion of the at least one twisted or coiled polymer fiber actuators recited in the parent claim are required to be located between the two fabric layers of the instant claim for at least the reason discussed above. That is to say, the individual fabric layers may also include actuators within the textile that are operable to reversibly change the porosity of a single layer. 

Regarding Claim 22, the instant claim recites the limitation “the point of connection” which lacks antecedent basis in the claim. The instant claim recites at least two connected actuating polymer fibers but does not disclose the manner in which they are connected such as a point of connection. Note that the fibers could be connected in a side-by-side manner which would result in a linear connection rather than a point. 
Furthermore, the instant claim recites the limitation “the connected actuating polymer fibers or actuating polymer segments cooperatively rotate an element in the same rotation direction” which renders the claim indefinite. An element is not positively recited as a structure of the claim. Therefore, it is unclear if “an element” is required of the claim or if the connected actuators must only be suitable to rotate an element if present. Additionally, the phrase “the same rotation direction” is deemed to lack proper antecedent basis. The claim recites chiral directions of the actuators but does not recite a rotation direction. Therefore, the structure associated with the instant claim is unclear. 
Claim Rejections - 35 USC § 102/103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-5, 8, 11, 14-16, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kapsali (US 9,896,788 B2).
Regarding Claim 1, Kapsali teaches a warp knitted textile comprising at least one helical shape-memory active fiber formed of nylon and polypropylene that is operable to reversibly change configurations in response to changes in humidity (moisture absorption) such that the porosity of at least one single layer of the textile reversibly changes in porosity (see Kapsali Claim 7 and Figs. 6a+6b & 10a+10b). Said helical shape-memory active fiber may be considered a coiled polymer fiber actuator as required by the instant claim. 
Kapsali appears silent with respect to the property wherein the knitted textile does not substantially change in either overall textile width or length. However, the claimed property is deemed to flow naturally from the teachings of the prior art since Kapsali teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise. See MPEP § 2112. Furthermore, Kapsali suggests that a woven variant of the fabric comprising Kapsali’s actuating yarns retains its overall dimension as the yarns react to the environment (see Col. 3, lines 22-25). Accordingly, an ordinarily skilled artisan would expect a knitted textile comprising said yarns to display the same property. 
However, in the event it is shown that Kapsali does not disclose the claimed invention with sufficient specificity above, the invention is obvious because Kapsali suggests that a fabric operable to change porosity in response to humidity while retaining its overall dimensions is desired (see Col. 3, lines 22-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the knitted fabric of Kapsali such that it retains its overall shape during porosity changes. The ordinarily skilled artisan would reasonably have expected the elements of the prior art to predictably maintain 

Regarding Claims 2 and 5, Kapsali teaches the textile according to Claim 1 above wherein the textile is a single layer, warp-knit textile (see Figs. 10a+10b). 

Regarding Claims 3-4, Kapsali teaches the textile according to Claim 1 above wherein the textile includes a coiled polymer fiber actuator. As noted in the rejection of the instant claims under 35 USC § 112(b) above, the instant claims are assumed to further limit the structure of a twisted polymer fiber actuator. Accordingly, the limitations are not required to be met by Kapsali’s coiled actuator. 

Regarding Claim 8, Kapsali teaches the textile according to Claim 1 above including yarns that include a helical shape-memory active fiber. Kapsali also teaches specific embodiments of said yarn including one in which a plurality of coiled fiber actuators surround a core yarn (see Col. 7, lines 41-49 & Fig. 8b). Kapsali suggests that the core yarn may be a neutral fiber which assists the yarn in having a stable length while the active fibers are exposed to the environment (see Col. 7, lines 50-52). Accordingly, the fiber of Kapsali is regarded to meet the limitation of the instant claim wherein the inner diameter of the coiled fiber actuator is sufficiently large to allow the coiled fiber actuators to change length, largely independent of the length of the core yarn

Regarding Claim 11, Kapsali teaches the textile according to Claim 1 above including yarns that include a helical shape-memory active fiber. Kapsali teaches that said fiber reacts to a change in humidity by decreasing the radius and pitch of the helix (see Kapsali Claim 7). See for example Fig. 1 wherein the fiber becomes more tightly coiled. Accordingly, the helical shape-memory active fiber of Kapsali is regarded to be a fiber that is operable to rotate in response to 

Regarding Claims 14-15, Kapsali teaches the textile according to Claim 1 above wherein the textile is used in a garment (see Kapsali Claim 7). As the textile in said garment is operable to reversibly change porosity (and therefore air flow/permeability) in response to humidity, the garment may be considered comfort-adjusting clothing as recited in Claim 15.

Regarding Claim 16, Kapsali teaches the textile according to Claim 1 above. Kapsali also suggests that the inventive textile may be used in applications such as building textiles (see Col. 9, lines 2-7). Likewise, as the textile is operable to reversibly change porosity (and therefore air flow/permeability) in response to humidity, the textile may be considered a smart building (i.e. architectural) textile as recited in the instant claim. 

Regarding Claims 20-21, Kapsali teaches the textile according to Claim 1 above wherein said textile is operable to reversibly change porosity in response to changes in moisture. Accordingly, the limitations of the instant claims which pertain to mechanisms and structures for a color-changing textile are not required to be present. 

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kapsali (US 9,896,788 B2) as applied to Claim 1 above, and further in view of Ridley et al. (US 2016/0340814 A1).
Regarding Claim 9, Kapsali teaches the textile according to Claim 1 above including yarns that include a helical shape-memory active fiber but Kapsali does not teach a chenille-type yarn structure comprising at least one actuating core fiber and at least one pile fiber. 
In the analogous art of adaptive textile fabrics comprising polymer actuators, Ridley teaches that coiled actuators can be used to generate branches structures similar to those in 
Likewise, as described above with respect to Claim 11, the helical shape-memory active fiber of Kapsali is regarded to be a fiber that is operable to rotate in response to a change in moisture absorption and is therefore a torsional polymer fiber actuator as required by the instant claim. Likewise, the pile fibers in the yarn of Kapsali in view of Ridley would be operable to rotate with the core actuating yarn to change the textile structure.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kapsali (US 9,896,788 B2) as applied to Claim 1 above, and further in view of Kapsali (US 2011/0092121 A1), hereinafter “Kapsali-2011.”
Regarding Claim 10, Kapsali teaches the textile according to Claim 1 above but Kapsali does not teach a wing-type yarn structure comprising at least one core fiber and at least one actuating pile fiber. 
In the analogous art of adaptive textile fabrics comprising activatable elements, Kapsali-2011 teaches yarns having a core and activatable elements attached to the yarn as pile such that, when damp the activatable elements change in profile, aligning more closely with the axis of the core yarn which reduces the cross section of the yarn hence increasing permeability (see . 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kapsali (US 9,896,788 B2) as applied to Claims 1 and 11 above.
Regarding Claim 12, Kapsali teaches the textile according to Claim 11 above including a helical fiber that reacts to a change in humidity by decreasing the radius and pitch of the helix – that is to say the fiber becomes more tightly coiled and rotates (see Kapsali Claim 7 & Fig. 1). Kapsali appears silent with respect to the rotational angle change of the yarn. However, Kapsali suggests that that it was known in the art at the time of the invention that decreasing the yarn diameter increasing the gaps between the yarns in a fabric and thereby increases the air flow through the fabric and therefore the fabric becomes more breathable (see Col. 3, lines 25-29). Accordingly, the change in diameter and the associated rotational angle change of the yarn would have been considered a result effective variable by an ordinarily skilled artisan. As such, without a persuasive showing of secondary considerations, the rotational angle change cannot be considered critical. One of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the rotational angle in the active and inactive state In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).   

Regarding Claim 13, Kapsali teaches the textile according to Claim 1 above wherein the coiled polymer fiber actuator operates to reversibly increase/decrease the porosity of the textile. Kapsali appears silent with respect to the exact porosity change. However, Kapsali suggests that it was known in the art at the time of the invention that increasing the gaps between the yarns in a fabric (i.e. increasing the porosity) increases the air flow through the fabric and therefore the fabric becomes more breathable (see Col. 3, lines 25-29). Accordingly, the porosity would have been considered a result effective variable by an ordinarily skilled artisan. As such, without a persuasive showing of secondary considerations, the porosity (and the porosity change) cannot be considered critical. One of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the porosity in the active and inactive state (i.e. the porosity change) in the fabric of Kapsali to obtain the desired change in air flow for the particular application (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).   

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kapsali (US 9,896,788 B2) as applied to Claim 1 above, and further in view of Jin et al. (US 2018/0361704 A1).
Regarding Claim 17, Kapsali teaches the single layer textile according to Claim 1 above. Kapsali does not teach a textile comprising at least two fabric layers that are connected 
 









Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yasui et al. (US 2008/0132133 A1) teaches a woven or knit fabric containing crimped composite fibers which enable enhanced air permeability upon contact with moisture (see Abstract). 
Lee et al. (US 2011/0039088 A1) teaches auxetic fibers and a corresponding material that responds to moisture to change the porosity of a textile (see Abstract & Figs. 5a+5b). 
Rock et al. (US 8,192,824 B2) teaches a textile including multicomponent fibers which bend or curl and reversibly recover in response to changes in temperature (see Abstract & Fig. 2B). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789